United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3346
                        ___________________________

                                  Brandon Scroggin

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                         Credit Bureau of Jonesboro, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                             Submitted: August 5, 2014
                              Filed: August 15, 2014
                                  [Unpublished]
                                  ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Brandon Scroggin appeals an order of the district court,1 directing him to pay
attorney’s fees as a sanction for deliberately misusing the judicial process. After

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
careful review, we find no abuse of the district court’s broad discretion to sanction
a party under its inherent powers. See Chambers v. NASCO, Inc., 501 U.S. 32, 56-57
(1991) (party’s deliberate misuse of judicial process was sanctionable under court’s
inherent powers; amount of award was warranted by, inter alia, need to ensure abuses
would not be repeated); Kelly v. Golden, 352 F.3d 344, 352 (8th Cir. 2003) (district
court has broad discretion to decide appropriate sanctions); Lamb Eng’g & Constr.
Co. v. Nebraska Pub. Power Dist., 103 F.3d 1422, 1435 (8th Cir. 1997) (inherent
power depends on conduct during litigation, not on which party wins); see also Marx
v. Gen. Revenue Corp., 133 S. Ct. 1166, 1175-76 (2013) (district court has inherent
power to award attorney’s fees, notwithstanding attorney’s fees provisions of Federal
Debt Collection Practices Act).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-